DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Eleanor L. Tyson on June 14, 2021.  

The application has been amended as follows:
Claim 1
Lines 8-11, “separating the effluent stream into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprising unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture 

Cancel claims 18-23.

Reasons for Allowance 
Applicants amended the claim 1 to recite “separating the effluent stream into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprising unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture”, as a result, the claimed method is patentably distinct from the one taught by cited prior arts Humphreys et al. (US 2018/0245001 A1) and Choi et al. (US 2015/0321975 A1).
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4 and 7-17. A method for recycling a plastic material to produce hydrocarbons, the method comprising the steps of:
introducing a plastic feed and a water feed to a first stage reactor, wherein the plastic feed comprises the plastic material, wherein the first stage reactor is operated at a pressure equal to or greater than 22.06 MPa and a temperature equal to or greater than 373.9 deg. C to produce an effluent stream, wherein the effluent stream comprises a mixture of the plastic material and water;
separating the effluent stream into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprises unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture; and
introducing the feed stream to a second stage reactor, wherein the second stage reactor is operated at a pressure less than that of the first stage reactor but equal to or greater than 22.06 
A closest prior art to Humphreys et al. (US 2018/0245001 A1) disclose a process for upgrading heavy petroleum oils, their residues, and/or polymeric materials by hydrothermal treatment with an aqueous solvent (Abstract), wherein the process comprises (FIGURE ONE): (i) proving a feedstock comprising plastic materials comprising polyethylene (PE), polypropylene (PP) and polystyrene (PS) (claim 2) and heavy oil comprising vacuum tower residue and heavy vacuum distillation oil (claim 11) (paragraphs [0010]; [0011]; [0015]; [0054]; [0170]) and a heated water stream into a first vessel thereby forming a feedstock mixture (the first vessel in FIGURE ONE); (ii) preheating the feedstock mixture up to 360 [Symbol font/0xB0]C prior to conducting a reaction (paragraphs [0238]; [0239]); (iii) conducting cracking reaction for the feedstock mixture under a pressure range of 221 bar to 400 bar (22.1 MPa – 40 MPa) and a temperature range of 375 [Symbol font/0xB0]C to 550 [Symbol font/0xB0]C (paragraphs [0232]); and (iv) obtaining upgraded products in gaseous and liquid forms and separate the products in individual components (paragraphs [0256]-[0273]).  But Humphreys et al.  do not disclose the presence of a first stage reactor operated under pressure and temperature higher than the critical pressure and temperature of water, in the context of two-stage reactors both under supercritical water conditions, and does not discloses the process scheme of separating the effluent stream resulted from the first stage reactor into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprises unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture.
Other pertinent prior art to Choi et al. (US 2015/0321975 A1) disclose a process for producing hydrocarbons (aromatics) from a petroleum feedstock in the presence of supercritical Choi et al. do not disclose the feedstock comprises plastic materials and does not discloses the process scheme of separating the effluent stream resulted from the first stage reactor into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprises unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture.
The cited prior arts, alone or in combination, do not teach or suggest a method for recycling a plastic material to produce hydrocarbons, the method comprising two consecutive reactors operated at a pressure equal to or greater than 22.06 MPa and a temperature equal to or greater than 373.9 deg. C (i.e., above critical pressure and temperature of water) and including the process scheme of separating the effluent stream into a waste stream and a feed stream in a separation device, wherein the waste stream comprises solid components comprises unreacted plastic material, coke and char, and wherein the feed stream is a fluid phase preconditioned mixture, along with the limitations recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772